DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on June 28, 2019, August 21, 2019, October 31,2019, July 1, 2020, August 18, 2020, September 21, 2020, and December 28, 2020 have been considered by the Examiner and made of record in the application file.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Regarding claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patent as being unpatentable over claims 1-12 of copending application 15/529,736 (U.S. Patent # 10,492,210 B2)‘210 Kim et al. in view of Lim et al. (U.S. Patent Application Publication # 2007/0060149 A1).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.
Regarding claim 1, although the conflicting claims are not identical, they are notpatentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of copending application ‘210 Kim et al. by eliminating the elements and their functions of the claims as set forth below.
Claim 1 of the Instant Application
Claim 1 of ‘210 Kim et al.
Limitation 1: receiving a transmission burst;
Limitation 1:  receiving a predetermined number of subframes of a downlink burst configured in an unlicensed band cell (UCell) supporting the unlicensed band;
Limitation 2: measuring the CSI based on the transmission burst; and 
Limitation 2: measuring CSI for the downlink burst; and 

Limitation 3: transmitting the measured CSI,   
Limitation 3:  reporting the measured CSI to a base station (BS),
Limitation 4: wherein the transmission burst is received in at least a first time resource and a second time resource,

Limitation 4: wherein the downlink burst includes a partial subframe (pSF) configured in a size smaller than a normal subframe, and
Limitation 5:  wherein the first time resource is configured as a first number of orthogonal frequency divisional multiplexing (OFDM) symbols,
Limitation 5: N/A

Limitation 6: wherein the second time resource is configured as a second number of OFDM symbols,
Limitation 6: N/A
Limitation 7: wherein the first number is smaller than the second number, and
Limitation 7: N/A
Limitation 8: wherein the first time resource is considered to be an invalid time resource for the CSI.  
Limitation 8: wherein the pSF is not considered to be a valid downlink subframe for measuring the CSI.


Lim et al. teach S-OFDMA devices capable to generate and exchange OFDMA frames (Fig(s).1 and 9-12). Also, Lim et al. teach an OFDMA frame comprising of DL bursts. (Paragraph [0008]) For example, Lim et al. teach wherein “One burst includes at least one subchannel and one symbol. Order of the symbol is physically identical to that of time, so that kth symbol, (k+1)th th symbol are arranged in sequence.”(Paragraph [0009])
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to employ the function for generating and transmitting an OFDMA frame with DL bursts as taught by Lim et al. within the system as taught by ‘210 Kim et al. for the purpose of enhancing OFDMA messages by devices in a communication network.
Regarding claims 2-6, and as applied to claim 1 above, although the conflicting claims are not identical, they are not patentably distinct from each other because they merely broadens the elements and their functions of the claims as set in claims 3-6 of the instant application from the scope of the claims 3-6 of ‘210 Kim et al..
Regarding claim 7, although the conflicting claims are not identical, they are notpatentably distinct from each other because claim 7 of the instant application merely broadens the scope of the claim 7 of copending application ‘210 Kim et al. by eliminating the elements and their functions of the claims as set forth below.
Claim 7 of the Instant Application
Claim 7 of ‘210 Kim et al.
Limitation 1: a memory; and
Limitation 1:  N/A
Limitation 2: at least one processor coupled with the memory, wherein the at least one processor is configured to: 
Limitation 2: a receiver; 
a transmitter; and 
a processor configured to support CSI measurement, wherein the processor is configured to: 

Limitation 3: receive a transmission burst;  
Limitation 3: control the receiver to receive a predetermined number of subframes of a downlink burst configured in an unlicensed band cell (UCell) supporting the unlicensed band;  
measure the CSI based on the transmission burst; and 
Limitation 4: measure CSI for the downlink burst; and
Limitation 5: transmit the measured CSI,
Limitation 5: control the transmitter to report the measured CSI to a base station (BS),
Limitation 6: wherein the transmission burst is received in at least a first time resource and a second time resource, s 
Limitation 6: wherein the downlink burst includes a partial subframe (pSF) configured in a size smaller than a normal subframe,
Limitation 7: wherein the first time resource is configured as a first number of orthogonal frequency divisional multiplexing (OFDM) symbols,  
Limitation 7:  N/A

Limitation 8: wherein the second time resource is configured as a second number of OFDM symbols,
Limitation 8: N/A
Limitation 9: wherein the first number is smaller than the second number, and
Limitation 9: N/A
Limitation 10: wherein the first time resource is considered to be an invalid time resource for the CSI.
Limitation 10: wherein the pSF is not considered to be a valid downlink subframe for measuring the CSI.


Lim et al. teach S-OFDMA devices capable to generate and exchange OFDMA frames (Fig(s).1 and 9-12). Also, Lim et al. teach an OFDMA frame comprising of DL bursts.(Paragraph [0008]) For example, Lim et al. teach wherein “One burst includes at least one subchannel and one symbol. Order of the symbol is physically identical to that of time, so that kth symbol, (k+1)th symbol, . . . , and (k+M+N)th symbol are arranged in sequence.”(Fig.1; Paragraph [0009])
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to employ the function for generating and transmitting 
Regarding claims 8-12, and as applied to claim 7 above, although the conflicting claims are not identical, they are not patentably distinct from each other because they merely broadens the elements and their functions of the claims as set in claims 8-12 of the instant application from the scope of the claims 8-11 of ‘210 Kim et al..
Regarding claim 13, although the conflicting claims are not identical, they are notpatentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of copending application ‘210 Kim et al. by eliminating the elements and their functions of the claims as set forth below.
Claim 13 of the Instant Application
Claim 1 of ‘210 Kim et al.
Limitation 1: transmitting a transmission burst; and
Limitation 1:  receiving a predetermined number of subframes of a downlink burst configured in an unlicensed band cell (UCell) supporting the unlicensed band;
Limitation 2: receiving the CSI measured based on the transmission burst,
Limitation 2: measuring CSI for the downlink burst; and 
reporting the measured CSI to a base station (BS),
Limitation 3: wherein the transmission burst is transmitted in at least a first time resource and a second time resource,
Limitation 3:  wherein the downlink burst includes a partial subframe (pSF) configured in a size smaller than a normal subframe, and
Limitation 4: wherein the first time resource is configured as a first number of orthogonal frequency divisional multiplexing (OFDM) symbols,

Limitation 4: N/A
wherein the second time resource is configured as a second number of OFDM symbols,
Limitation 5: N/A

Limitation 6: wherein the first number is smaller than the second number, and
Limitation 6: N/A
Limitation 7: wherein the first time resource is considered to be an invalid time resource for the CSI.
Limitation 7: wherein the pSF is not considered to be a valid downlink subframe for measuring the CSI.


Lim et al. teach S-OFDMA devices capable to generate and exchange OFDMA frames (Fig(s).1 and 9-12). Also, Lim et al. teach an OFDMA frame comprising of DL bursts.(Paragraph [0008]) For example, Lim et al. teach wherein “One burst includes at least one subchannel and one symbol. Order of the symbol is physically identical to that of time, so that kth symbol, (k+1)th symbol, . . . , and (k+M+N)th symbol are arranged in sequence.”(Paragraph [0009])
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to employ the function for generating and transmitting an OFDMA frame with DL bursts as taught by Lim et al. within the system as taught by ‘210 Kim et al. for the purpose of enhancing OFDMA messages by devices in a communication network.
Regarding claim 14, although the conflicting claims are not identical, they are notpatentably distinct from each other because claim 7 of the instant application merely broadens the scope of the claim 7 of copending application ‘210 Kim et al. by eliminating the elements and their functions of the claims as set forth below.
Claim 14 of the Instant Application
Claim 7 of ‘210 Kim et al.
a memory; and
Limitation 1:  N/A
Limitation 2: at least one processor coupled with the memory, wherein the at least one processor is configured to:
Limitation 2: a receiver; 
a transmitter; and 
a processor configured to support CSI measurement, wherein the processor is configured to: 

Limitation 3: transmit a transmission burst; and  
Limitation 3: control the receiver to receive a predetermined number of subframes of a downlink burst configured in an unlicensed band cell (UCell) supporting the unlicensed band;  
Limitation 4: receive the CSI measured based on the transmission burst, 
 
Limitation 4: control the transmitter to report the measured CSI to a base station (BS),
Limitation 5: wherein the transmission burst is transmitted in at least a first time resource and a second time resource,
Limitation 5: wherein the downlink burst includes a partial subframe (pSF) configured in a size smaller than a normal subframe,
Limitation 6: wherein the first time resource is configured as a first number of orthogonal frequency divisional multiplexing (OFDM) symbols, s 
Limitation 6: N/A

Limitation 7: wherein the second time resource is configured as a second number of OFDM symbols,  
Limitation 7:  N/A

Limitation 8: wherein the first number is smaller than the second number, and 
ix) 
Limitation 8: N/A
Limitation 9: wherein the first time resource is considered to be an invalid time resource for the CSI.
Limitation 9: wherein the pSF is not considered to be a valid downlink subframe for measuring the CSI.


Lim et al. teach S-OFDMA devices capable to generate and exchange OFDMA frames (Fig(s).1 and 9-12). Also, Lim et al. teach an OFDMA frame comprising of DL bursts.(Paragraph [0008]) For example, Lim et al. teach wherein “One burst includes at least one subchannel and one symbol. Order of the symbol is physically identical to that of time, so that kth symbol, (k+1)th symbol, . . . , and (k+M+N)th symbol are arranged in sequence.”(Fig.1; Paragraph [0009])
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to employ the function for generating and transmitting an OFDMA frame with DL bursts as taught by Lim et al. within the system as taught by 
Conclusion
5.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
February 26, 2021